DETAILED ACTION
This action is responsive to the following communication: AFCP filed on 08/17/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Keller (reg 60516) on 01/11/2022.
 Claims 1, 8-9 and 11-18 are amended as follows:
1.	(Currently Amended) A non-transitory computer-readable storage medium storing instructions thereon that, when executed by at least one processor, cause a computing device to:
receive a digital image;
cluster pixels of the digital image by color into a plurality of clusters of color data points;
determine a plurality of dominant clusters from the plurality of clusters of color data points; 
;

provide the digital image and the plurality of selectable color controls within an editing user interface;
detect a selection of a selectable color control of the plurality of selectable color controls; and
in response to the detected selection of the selectable color control of the plurality of selectable color controls, highlight a portion of the digital image that corresponds to colors associated with the selectable color control by:
determining a cluster of the plurality of clusters that corresponds to the selected selectable color control;
determining a contour path that corresponds to the determined cluster; and
highlighting portions of the digital image within the contour path.


detect a first type of user input associated with a selectable color control of the plurality of selectable color controls; and
in response to the first type of user input, providing a selectable display of one or more selectable secondary color controls wherein each of the one or more selectable secondary color controls is associated with sub-clusters of color data points associated with the cluster of color data points associated with the selectable color control.

9.	(Currently Amended) The non-transitory computer-readable storage medium as recited in claim 1, further storing instructions thereon that, when executed by the at least one processor, cause the computing device to: 
detect a selection of a selectable color control of the plurality of selectable color controls; and
provide an interactive hue control associated with a color associated with the selectable color control, an interactive saturation control associated with the color associated with the selectable color control, and an interactive luminance control associated with the color associated with the selectable color control. 



one or more 
receive a digital image;
cluster pixels of the digital image by color into a plurality of clusters color data points by:

mapping the pixels as color data points
partitioning the color data points 
generate and provide an editing user interface including a plurality of selectable color controls that correspond to a plurality of dominant clusters of the plurality of clusters of color data points;
detect a selection of a selectable color control of the plurality of selectable color controls; and
highlight the portion of the digital image that corresponds to colors associated with the selected selectable color control by:
determining a cluster of the plurality of clusters that corresponds to the selected selectable color control;
determining a contour path that corresponds to the determined cluster; and
highlighting portions of the digital image within the contour path.

12.	(Currently Amended) The system as recited in claim 11, wherein the one or more  processors are further configured to cause the system to re-cluster one or more of the plurality of clusters of color data points by:
identifying clusters in the plurality of clusters larger than a threshold size; and
partitioning the identified clusters into one or more sub-clusters so as to minimize a distance between color data points in the sub-clusters and sub-cluster centers.

13.	(Currently Amended) The system as recited in claim 12, wherein the one or more  processors are further configured to cause the system to determine an order of dominance associated with the plurality of clusters by:
determining a number of color data points associated with each of the plurality of clusters; and
ordering the plurality of clusters based on the determined numbers of color data points such that a cluster with the highest number of color data points is ordered first.

14.	(Currently Amended) The system as recited in claim 13, wherein the one or more  processors are further configured to cause the system to:



15.	(Currently Amended) The system as recited in claim 11, wherein the one or more  processors are further configured to cause the system to generate one or more contour paths based on the plurality of clusters by associating each pixel in the digital image with a center color from the cluster within which the color data point corresponding to the pixel is grouped.

16.	(Currently Amended) The system as recited in claim 11, wherein the one or more  processors are further configured to cause the system to convert the pixels of the digital image from a first color space to a second color space prior to clustering.






17.	(Currently Amended) The system as recited in claim 11, wherein the one or more  processors are further configured to cause the system to, in response to a detected zoom in on a display of the digital image:
identify a plurality of pixels associated with a displayed zoomed portion of the digital image;
cluster the identified plurality of pixels by color into an updated plurality of clusters of color data points in the second color space;
determine an 
update the editing user interface to include one or more additional selectable color controls corresponding to the updated plurality of clusters color data points.
, in response to a detected zoom in on a display of a digital image comprising:
receiving a digital image;
a step for generating an editing user interface with selectable color controls customized to dominant colors in the digital image;
providing the editing user interface on a client computing device such that a detected selection of one of the selectable color controls in the editing user interface enables corresponding pixels in the digital image to be edited; 
identifying a plurality of pixels associated with a displayed zoomed portion of the digital image;
clustering the identified plurality of pixels by color into an updated plurality of clusters of color data points in a second color space; 
determining an order of dominance associated with the updated plurality of clusters of color data points; and
updating  to include one or more additional selectable color controls corresponding to the updated plurality of clusters color data points. 



Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11 and 18, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of limitations as recited in independent Claims 1, 11 and 18.
The primary prior art of record, Bergou et al (US 2013/0050238), Moravec et al (US 2005/0157926) and other prior art of record similarly fail to disclose or suggest the 
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173